Motion Granted and Abatement Order filed October 6, 2020




                                     In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-19-00245-CV
                                 ____________

  THE UNIVERSITY OF TEXAS M.D. ANDERSON CANCER CENTER,
                        Appellant

                                       V.

LAURENCE BOLTON AND MICHAEL BOLTON, INDIVIDUALLY AND
    AS EXECUTORS OF THE ESTATE OF MARILYN BOLTON,
                  DECEASED, Appellees


                  On Appeal from the 189th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2016-10855

                                    ORDER

     On July 29, 2019, appellant filed an unopposed motion to abate this appeal
for 90 days. The motion states the parties have reached a tentative settlement
agreement and asks that the appeal be abated. The motion is GRANTED.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until January 4, 2021. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to reinstate or motion
dismiss the appeal. The court may reinstate the appeal on its own motion.

                                  PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer




                                         2